Citation Nr: 0816710	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  06-27 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected migratory polyarthritis.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from July 1964 to August 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the duty to assist, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c)(d) (2007).  Such assistance 
includes making as many requests as necessary to obtain 
relevant records from a Federal department or agency until VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A (c) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2007).  

The Court has held that where there has been a determination 
that the veteran is entitled to SSA benefits, the records 
concerning that decision are often needed by the VA for 
evaluation of pending claims, and must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, 
the medical records from SSA pertaining to any original award 
of disability benefits and any continuing award of benefits 
should be requested and associated with the claims file.

The record reflects that in a statement received in February 
2007, the veteran reported that he had recently received an 
award from Social Security "for 100% disability pertaining 
to the same categories under review by VA."  However, the 
record does not contain the Social Security Administration 
(SSA) decision which awarded such disability benefits or the 
clinical records considered in reaching such determination.  
The record reflects that the veteran has requested that such 
clinical records be associated with his claims file.  Thus, 
the Board finds that the claim must be remanded so that such 
clinical records and SSA determination can be associated with 
the veteran's claims file.

The record reflects that the veteran has sought VA outpatient 
treatment for his migratory polyarthritis on numerous 
occasions.  Examiners have indicated that the veteran 
experiences pain and limitation of motion in many joints, 
including his shoulders, low back, hips, knees, hands, and 
wrists.  However, such examiners did not provide range of 
motion findings for all of the pertinent the joints.

The record reflects that the veteran underwent a VA QTC 
examination for his migratory polyarthritis in February 2006.  
The examiner indicated that the location of the condition was 
all of the veteran's joints.  However, other than for the 
veteran's ankles, the examiner did not provide any range of 
motion findings for any joint.  

Thus, in light of the fact that the veteran's migratory 
polyarthritis affects all of his joints and the record does 
not contain range of motion findings adequate enough to rate 
the veteran's disability, the Board finds a new VA 
examination is warranted to determine the nature and extent 
of the veteran's service-connected migratory polyarthritis.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issue on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), as well as 38 
U.S.C.A. 5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.  Specifically, the appellant 
and his representative should be informed 
as to the information and evidence 
necessary to substantiate his claim for 
an increased evaluation for migratory 
polyarthritis, including which evidence, 
if any, the veteran is expected to obtain 
and submit, and which evidence will be 
obtained by VA.  

The veteran should also be advised to 
send any evidence in his possession 
pertinent to his appeal to the VA.  
Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the 
claim, including notice that a disability 
rating and an effective date for the 
award of benefits will be assigned in the 
event of award of the benefits sought. 

The veteran should be informed of all 
relevant diagnostic codes (DC) for the 
disability at issue, as well as a 
description of the rating formula for all 
possible schedular ratings under that 
diagnostic code(s).

Per Vazquez-Flores, the veteran should 
also be advised to provide evidence 
demonstrating a worsening of the 
disability and the effect that worsening 
has on his employment and daily life and 
that should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
diagnostic codes based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his migratory polyarthritis 
since 2004.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record.

3.  Contact the Social Security 
Administration and seek to obtain a copy 
of all clinical records which were 
considered in adjudicating the veteran's 
claim for SSA disability benefits, as 
well as a copy of the determination 
awarding such benefits.

4.  The veteran should be afforded a VA 
examination, by the appropriate 
specialist, preferably in rheumatology, 
to determine the nature and severity of 
his current migratory polyarthritis.  

Ask the examiner to respond, after a 
thorough examination of the veteran and 
review of the record, to the following 
inquiries:

a. Indicate whether the veteran's disease 
process is active.

b. Please list all joints affected by the 
disease; and provide complete range of 
motion studies for each affected joint.  
Please state whether there would be 
additional loss of motion associated with 
the specified joint due to pain, 
weakness, weakened movement, excess 
fatigability and incoordination.

c.  If active joint disease is shown, 
please identify all associated 
constitutional manifestations, to include 
the presence or absence of: fever, weight 
loss, anemia, emaciation, muscular and 
bone atrophy, skin complications, 
gastrointestinal symptoms, capillary 
stasis, imbalance in water metabolism, 
vascular changes, cardiac involvement, 
dry joints, low renal function, postural 
deformities, and low grade edema of the 
extremities.

d. Please provide an opinion as to 
whether the veteran's migratory 
polyarthritis renders him unable to 
engage in substantially gainful 
employment.

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

5.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case and an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

